Citation Nr: 1213671	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  01-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1972 to November 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2000 decision by the RO which found that new and material evidence had not been received to reopen a service connection claim for a psychiatric disability.

In July 2002, a hearing was held at the RO before the undersigned Veterans Law Judge.  

In January 2003, the Board reopened the claim and undertook additional development by returning the file to the RO for additional development.  The Board remanded the appeal for Veterans Claims Assistance Act of 2000 (VCAA) compliance in July 2003. 

In September 2005, the Board promulgated a decision which denied service connection for an acquired psychiatric disability, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In November 2006, the Court granted the Secretary of Veterans Affairs Motion to vacate and remand the September 2005 Board decision. 

The Board remanded the appeal for additional development in March 2007. 

Thereafter, the Board in a September 2008 decision denied the Veteran's service connection claim for a psychiatric disability, and the Veteran again appealed the Board's decision to the Court.  In a January 2011 Memorandum Decision, the Court vacated the Board's September 2008 decision and remanded the claim for additional consideration. 

In February 2011, the Veteran newly appointed the above-named private attorney as his power of attorney.  

In August 2011, additional evidence was submitted along with a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  In light of the 2011 Memorandum Decision and newly received medical evidence, the Board finds that further development is necessary.

By way of history, the Veteran's service records show that he was initially seen for a nervous tic in January 1973, less than one month after service enlistment and was started on a low dose of Haldol at that time.  He was seen on several occasions because of neck pain and twitching, and was he was ultimately determined by a Medical Evaluation Board to have a musculoskeletal disorder of presumably psychogenic origin that existed prior to service and was not permanently aggravated by service, and recommended separation from service.  The Veteran was separated from service in November 1973.  After service in September 1978 he was diagnosed with Gilles de la Tourette syndrome (GTS). 

The record contains etiology opinions provided by VA examiners in May 2003 and April 2008.  The May 2003 VA examiner opined, in essence, that the Veteran's Tourette's and attention deficit hyperactivity disorder (ADHD) existed prior to service, and that his history of symptoms and manifestations were consistent with the natural progress of the disease process.  The April 2008 VA examiner found no evidence of a psychiatric disorder in service and concluded that the Veteran's current dysthymic disorder was not related to service.  He also opined that the Veteran's treatment with Haldol for his movement disorder in service did not cause, or in any way aggravate his dysthymia. 

The newly received evidence consists of a medical opinion provided by a VA psychiatrist in August 2011.  Such psychiatrist noted the Veteran's current diagnoses of obsessive compulsive disorder, Tourette's syndrome and traits of attention deficit disorder and opined that the Veteran developed his above-stated conditions while in the military.  It was noted that the Veteran's movement disorder was eventually treated with Haldol, a medication that can produce movement disorders after use.  The psychiatrist stated that at this time, it is felt that the Veteran has Tourette's syndrome, a neuropsychiatric condition that is noted for tics/movement disorder.  It is involuntary and the movements have been shown to become more pronounced with increased stress or anxiety.  He reiterated that he believed the Veteran's condition developed while in the military and was aggravated by his service in the military.  The psychiatrist stated that due to this condition the Veteran is unemployable and has great difficulty interacting in society.  

As the etiology of the Veteran's current psychiatric disability, to include obsessive compulsive disorder, still remains unclear particularly in light of the 2011 medical opinion, the Board finds that an additional VA examination and opinion are necessary. 

The Board further observes that the 2011 medical opinion raises a claim to reopen a service connection claim for Tourette's syndrome, which was last denied in an unappealed July 2008 rating decision.  This Tourette's syndrome claim is significant because the Veteran asserts that his current psychiatric disability is related to his Tourette's syndrome, and/or the medication used to treat it.  Because this newly raised issue is intertwined with the instant appeal and has not yet been adjudicated by the RO, the RO must adjudicate the Tourette's service connection claim in conjunction with this issue on appeal.

Because the Board lacks jurisdiction to consider an issue raised by the record but not considered by the AOJ, such issue is normally referred to the AOJ for any and all appropriate action.  In this case, however, a favorable decision on the Tourette's claim could impact upon the Veteran's claim for a psychiatric disability.  Thus, the Board finds that the question of entitlement to service connection for an acquired psychiatric disability that is presently on appeal is inextricably intertwined with the Tourette's syndrome claim; hence, the two the two issues should be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate examination to determine the likely etiology of any current psychiatric disability.    

The examiner should:

a.  identify all acquired psychiatric disabilities currently shown, to include obsessive compulsive disorder;

b.  opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disability that was incurred in service or is otherwise related to service;

c.  identify any psychiatric disorder that is found to have clearly and unmistakably preexisted the Veteran's military service; 

d.  if any psychiatric disorder is found to have clearly and unmistakably preexisted service, indicate whether such preexisting disorder clearly and unmistakably was NOT aggravated in service;

e.  opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder that is proximately due to, or alternatively, aggravated by, Gilles de la Tourette syndrome; or proximately due to, or aggravated by medication taken for such disorder.  

Any opinion must be reconciled with all evidence of record, to include May 2003, April 2008, and August 2011 medical opinions.  The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

2.  Develop and adjudicate the issue as to whether new and material evidence has been received to reopen a service connection claim for Tourette's syndrome, and if so, whether service connection is warranted for such disability.  The Veteran should be notified of any determination adverse to his claim and advised of his procedural and appellate rights as they pertain to that decision. 

3.  Then readjudicate the claim on appeal with consideration of the decision rendered pursuant to paragraph #2.  If the issue remains denied, the Veteran and his attorney must be provided a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

No action is required of the Veteran until he is notified by the agency of original jurisdiction.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

